Name: Commission Regulation (EEC) No 1828/84 of 28 June 1984 laying down exceptional adjustments to be made to levies and refunds fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1.7.84 Official Journal of the European Communities No L 174/5 COMMISSION REGULATION (EEC) No 1828/84 of 28 June 1984 laying down exceptional adjustments to be made to levies and refunds fixed in advance in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States O, as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dismantlement of the monetary compensatory amounts applying to certain agricultural products , and in particular Article 7 thereof, Whereas , pursuant to Regulation (EEC) No 855/84, the central rate used under the common agricultural policy has been subjected to a corrective factor of 1,033651 with effect from the 1984/85 marketing year ; whereas the corrected central rate , which has introduced a new method of calculating monetary compensatory amounts , has also led to a change in the relationship between the Community price and the world market price which in turn has resulted in an increase in levies and refunds in ECU fixed respectively with effect from 1 July and 1 August 1984 ; Whereas, for reasons of equality of treatment and in order to avoid distortion of competition, appropriate transitional measures should be adopted within the meaning of Article 7 of Regulation (EEC) No 855/84 ; whereas such measures may consist in an adjustment of levies and refunds fixed before the beginning of the 1984/85 marketing year in respect of operations to be carried out after those dates ; Whereas the adjustment of the levies and refunds fixed in advance must be carried out on the basis of the world market price corrected by a factor of 0,967445 ; whereas this price must therefore be reconstituted by reference to the main elements required under Community rules ; Whereas, in the case of basic products , adjustments should be limited to levies fixed in advance ; whereas, having regard to the frequent variations in such levies and to the method of their calculation, it is appro ­ priate to entrust such adjustment to the competent national authorities ; Whereas, for processed products, the levies and refunds are generally fixed on a monthly basis ; whereas the amount of the adjustments should therefore be fixed at a flat rate at Community level so as to ensure uniform application and provide rapid information for interested parties ; Whereas adjustment on the basis of the world market price to which a corrective factor of 0,967445 has been applied results in an increase in the levy fixed in advance in ECU; whereas this increase could be foreseen by operators ; whereas, therefore , the adjustments, in the case of both basic products and processed products, can only be implemented in connection with advance fixings requested as from the date of official Commission notification of such adjustments ; Whereas , for the calculation of refunds fixed in respect of contracts awarded for the export of common wheat with effect from 1 August 1984, the new relationship between the Community price and the world market price has been taken into account ; whereas the said export refunds do not require adjustment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of the products referred to in Article 1 (a), (b) and (c) of Council Regulation (EEC) No 2727/75 C), levies fixed in advance from 5 June 1984 shall, as regards operations for which the customs formalities are completed from the beginning of the 1984/85 marketing year, be adjusted by the Member States in accordance with the following formula : 'threshold price minus 0,967445 x (threshold price minus levy fixed in advance)'. (') OJ No L 106, 12 . 5 . 1971 , p . 1 . O OJ No L 90, 1.4. 1984, p . 1 . (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . No L 174/6 Official Journal of the European Communities 1.7.84 The threshold price to be taken into consideration shall be that valid in the month of advance fixing . 2 . In the case of products referred to in Article 1 (c) of Regulation (EEC) No 2727/75 , refunds fixed in advance from 2 April 1984 shall , as regards operations for which the customs formalities are completed after the beginning of the 1984/85 marketing year, be adjusted by the Member States in accordance with the following formula : ' internal market price minus 0,967445 X (internal market price minus refund fixed in advance)'. The internal market prices to be taken into consideration for the various months of advance ­ fixing and the various products are set out in Annex I. 3 . In the case of the products referred to in Article 1 (d) of Regulation (EEC) No 2727/75 , levies and refunds fixed in advance during the periods mentioned in Annex II to this Regulation shall , as regards operations for which the customs formalities are completed from 1 August 1984, be increased by the amount laid down in the said Annex II. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from :  1 July 1984 as regards durum wheat and durum wheat groats and meal,  1 August 1984 as regards other products . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1984 . For the Commission Poul DALSAGER Member ofthe Commission 1 . 7 . 84 Official Journal of the European Communities No L 174/7 ANNEX I Internal market price to be taken into consideration for the adjustments provided for by Article 1 (2) Internal market priceCCT heading No Description April 1984 May 1984 June/July 1984 ex 11.01 A 313,92 313,92 276,50 255,71 237,00 212,05 317,52 317,52 279,67 258,64 239,72 214,48 321,12 321,12 282,84 261,57 242,43 216,92 ex 11.01 B Wheat flour :  of an ash content of 0 to 520  of an ash content of 521 to 600  of an ash content of 601 to 900  of an ash content of 901 to 1 100  of an ash content of 1 101 to 1 650  of an ash content of 1 651 to 1 900 Rye flour :  of an ash content of 0 to 700  of an ash content of 701 to 1 150  of an ash content of 1 151 to 1 600  of an ash content of 1 601 to 2 000 Durum wheat groats and meal :  of an ash content of 0 to 1 300 (J)  of an ash content of 0 to 1 300 (J)  of an ash content of 0 to 1 300  of an ash content of more than 1 300 Common wheat groats and meal :  of an ash content of 0 to 520 297,61 301,21 304,81 11.02 Ala) 591,61 559,73 499,51 471,17 596,22 564,09 503,40 474,84 596,22 (') 564,09 0) 503,40 (') 474,84 ( l ) 11.02 Alb) 313,92 317,52 321,12 (') Applies only in June. (2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh . (J) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh . No L 174/8 Official Journal of the European Communities 1 . 7 . 84 ANNEX II a) (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Amounts to be added to the refunds II April 1984 May 1984 June 1984 11.01 C (I) Barley flour, of an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 8,21 8,27 8,57 11.01 C (II) Barley flour not included under No 11.01 C (I)    11.01 D (I) Oat flour, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1,8 % by weight, of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated 8,95 9,33 9,66 11.01 D (II) Oat flour not included under No 11.01 D (I)    11.01 E (I) Maize flour, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 8,35 8,79 8,94 11.01 E (II) Maize flour, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 11.01 E (III) Maize flour not included under No 11.01 E (I) and (II)    11.01 F Rice flour    11.02 A III (a) Barley groats and meal, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 8,48 8,54 8,86 11.02 A III (b) Barley groats and meal not included under No 1 1 .02 A III (a)    11.02 A IV (a) Oat groats and meal, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated 8,95 9,33 9,66 11.02 A IV (b) Oat groats and meal not included under No 11.02 A IV (a)    11.02 A V (a) Maize groats and meal, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight (') 10,73 11,30 11,50 11.02 A V (b) Maize groats and meal, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (*) 8,35 8,79 8,94 11.02 A V (c) Maize groats and meal , of a fat content, referred to dry matter, exceeding 1,3 % by weight but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (') 7,15 7,53 7,66 11.02 A VI Rice groats and meal    11.02 B I a) 1 (aa) Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight (2) 8,21 8,27 8,57 1 . 7 . 84 Official Journal of the European Communities No L 174/9 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Amounts to be added to the refunds II April 1984 May 1984 June 1984 11.02 B I a) 1 (bb) Hulled (shelled or husked) barley not included under No 1 1 .02 B I a) 1 (aa) (2)    11.02 B la) 2 (aa) Clipped oats    11.02 B I a) 2 bb) ( 11 ) Hulled (shelled or husked) oats, of an ash content, referred to dry matter, not exceeding 2,3 °/o by weight, of tegument content not exceeding 0,5 % , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated (2) 7,96 8,30 8,58 11.02 Bla) 2bb) (22) Hulled (shelled or husked) oats , not included under No 1 1 .02 B I a) 2 bb) ( 11 ) O    11.02 B lb) 1 (aa) Hulled and sliced or kibbled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight ('GrÃ ¼tze' or 'Grutten') (2) 8,21 8,27 8,57 11.02 Bib) 1 (bb) Hulled and sliced or kibbled barley, not included under No 1 1 .02 B I b) 1 (aa) ('GrÃ ¼tze' or 'Grutten') (2)    11.02 Bib) 2 (aa) Hulled and sliced or kibbled oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 °/o , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated ('GrÃ ¼tze' or 'Grutten') (2) 8,45 8,92 9,12 11.02 Bib) 2 (bb) Hulled and sliced or kibbled oats not included under No 11.02 B I b) 2 (aa) ('GrÃ ¼tze' or 'Grutten') (2)    11.02 B II a) ( 1 ) Hulled (shelled or husked) wheat, not sliced or kibbled (2)    11.02 B II c) ( 1 ) Hulled and sliced or kibbled maize of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight ('GrÃ ¼tze' or 'Grutten') ( 2) 8,94 9,42 9,58 11.02 C III (a) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  1st category (J) 10,94 11,02 11,43 11.02 C III (b) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  2nd category (J) 8,75 8,82 9,14 11.02 C IV Pearled oats ( 3)    11.02 D I Wheat not otherwise worked than kibbled 5,41 5,95 5,61 11.02 D II Rye not otherwise worked than kibbled 5,47 5,69 5,77 11.02 EI b) 1 (aa) Flaked barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 8,21 8,27 8,57 11.02 E I b) 1 (bb) Flaked barley not included under 11.02 E I b) 1 (aa)    11.02 EI b) 2 (aa) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 o/o , of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 9,95 10,37 10,73 No L 174/ 10 Official Journal of the European Communities 1 . 7 . 84 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Amounts to be added to the refunds l April 1984 May 1984 June 1984 11.02 E I b) 2 (bb) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content exceeding 0,1 % but not exceeding 1,5 °/o , of a moisture content not exceeding 12 % and of which the peroxidase is virtually inacti ­ vated 7,96 8,30 8,58 1 1 .02 E I b) 2 (cc) Flaked oats not included under Nos 11.02 E I b) 2 (aa) and 11.02 E I b) 2 (bb)    ex 11.02 E lie) ( 1 ) Flaked maize, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7 % by weight 9,54 10,05 10,22 ex 11.02 E II c) (2) Flaked maize, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 7,75 8,16 8,30 ex 1 1.02 E lie) (3) Flaked maize, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 11.02 E II d) 1 Flaked rice    11.02 Fill Barley pellets    11.02 F IV Oat pellets    11.02 F V Maize pellets   __ 11.02 G I Wheat germ, whole, rolled, flaked or ground 1,43 1,54 1,53 11.02 G II Germ of cereals other than wheat, whole, rolled, flaked or ground 1,49 1,57 1,60 11.07 A I a) Unroasted malt, obtained from wheat, in the from of flour 10,51 10,96 10,89 11.07 Alb) Unroasted malt, obtained from wheat, in the form of grain 8,32 8,69 8,81 11.07 Alia) Unroasted malt, other than that obtained from wheat in the form of flour (7) 9,74 8,81 10,17 11.07 All b) Unroasted malt, other than that obtained from wheat in the form of grain (7) 7,48 7,46 7,71 11.07 B Roasted malt (7) 8,72 8,70 8,99 11.08 A I Maize starch (5) 9,60 10,11 10,28 11.08 All Rice starch (5)    11.08 A III Wheat starch ( 5) 12,55 13,54 13,45 11.08 A IV Potato starch (') 9,60 10,11 10,28 11.08 A V Starches other than maize, rice, wheat, or potato starch (s )    11.09 A Dried wheat gluten, of a protein content, referred to dry matter, of 82 % or more by weight (N x 6,25) 15,29 16,50 16,39 17.02 B II a) Glucose and malto-dextrine, other than glucose containing, in the dry state , 99 % or more by weight of the pure product, in the form of white crystalline powder, whether or not agglomerated (4) 12,52 13,18 13,41 17.02 B II b) Malto-dextrine and malto-dextrine syrup ; glucose and glucose syrup not containing, in the dry state , 99 % or more by weight of the pure product, other than glucose in the form of white crys ­ talline powder, whether or not agglomerated (4) 9,60 10,11 10,28 17.02 F II a) Caramel, other than caramel containing 50 % or more by weight of sucrose in the dry matter, in the form of powder, whether or not agglomerated 13,20 13,81 14,05 1 . 7 . 84 Official Journal of the European Communities No L 174/ 11 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Amounts to be added to the refunds II April 1984 May 1984 June 1984 17.02 F II b) Caramel, other than caramel containing 50 % or more by weight of sucrose in the dry matter, other than in the form of powder 9,12 9,61 9,77 21.07 F II Flavoured or coloured glucose syrup, and malto-dextrine syrup 9,60 10,11 10,28 23.02 A I a) Brans, sharps and other residues derived from the sifting, milling or working of maize or rice of a starch content not exceeding 35 °/o by weight 1,37 1,44 1,46 23.02 A I b) 2 Brans, sharps and other residues derived from the sifting, milling or working of maize or rice, of a starch content exceeding 35 % by weight, and not having undergone a denaturing process, or of a starch content exceeding 45 % by weight and having undergone denaturing process 1,37 1,44 1,46 23.02 A II a) Brans, sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice, of a starch content not exceeding 28 % by weight and of which the percentage which passes through a sieve with an aperture of 0,2 mm does not exceed 10 % By weight or of which the sifted product has an ash content, calculated on dry matter, not exceeding 1,5 % by weight 1,37 1,44 1,46 23.02 A II b) Brans, sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice, not included under No 23.02 A II a) 1,37 1,44 1,46 23.03 A I Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on dry matter, of 63 % or more by weight (N x 6,25) 5,27 5,02 5,11 *) The amount to be added to the export refund is paid in respect of maize, groats and meal :  of which a percentage not exceeding 30 °/o passes through a sieve with an aperture of 3 1 5 microns,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of 150 microns . J) 'Hulled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). 3) 'Pearled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). 4) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I enjoys the same amount to be added to the export refund as the product falling within subheading 17.02 B II. s) The amount to be added to the export refund is granted on products falling within this subheading which have a starch content of not less than 85 % by weight. ') The amount to be added to the export refund is granted on products falling within this subheading which have a starch content of not less than 78 % by weight. 7) The amounts specified in this Regulation shall not be applied to products falling within this heading exported during August and September 1984 under the arrangements specified in the last subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75 . No L 174/ 12 Official Journal of the European Communities 1 . 7 . 84 ANNEX lib ) (ECU/tonne) Amounts to be added to the refundsCCT heading No Special specification for refund Nomenclature in simplified wording April 1984 May 1984 June 1984 23.07 B I Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 2743/75, containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products (falling within heading Nos 04.01 , 04.02 , 04.03 and 04.04 and sub ­ headings 17.02 A and 21.07 F I) : Of a milk powder content of less than 50 % by weight and of a cereal products ( l) content by weight :  Exceeding 5 % but not exceeding 10 %  Exceeding 10 % but not exceeding 20 %  Exceeding 20 % but not exceeding 30 %  Exceeding 30 % but not exceeding 40 %  Exceeding 40 % but not exceeding 50 %  Exceeding 50 % but not exceeding 60 %  Exceeding 60 % but not exceeding 70 %  Exceeding 70 % 0510 1010 2010 3010 4010 5010 6010 7010 0,30 0,60 1,20 1,80 2,40 3,00 3,60 3,99 0,34 O 0,67 O 1,35 O 2,02 O 2,69 O 3,37 O 4,04 O 4,41 O 0,31 0,62 1,24 1,86 2,48 3,10 3,72 4,06 0,35 O 0,69 O 1,38 O 2,07 O 2,76 C) 3,45 O 4,14 O 4,52 O 0,31 0,62 1,24 1,86 2,47 3,09 3,71 4,05 0,35 O 0,70 O 1,41 (&gt;) 2,11 C) 2,81 O 3,51 O 4,22 O 4,60 O (1) 'Cereal products' means the products falling within Chapter 10 and heading Nos 11.01 and 11.02 (excluding subheading 11.02 G) of the Common Customs Tariff. (2) Minimum content of maize and/or sorghum exceeding : 0510 : 5 % ; 1010 : 10 % ; 2010 : 20 % ; 3010 : 30 % ; 4010 : 40 % ; 5010 : 50 % ; 6010 : 60 % ; 7010 : 60 % . 1 . 7 . 84 Official Journal of the European Communities No L 174/ 13 ANNEXHe) (ECU/tonne) CCT heading No Amount to be added to the levies from 5 to 30 June 1984 CCT heading No Amount to be added to the levies from 5 to 30 June 1984 07.06 A I 5,77 11.02 E lb) 2 O 10,73 07.06 A II 5,77 11.02 Ella) C) 11,01 11.01 c o 10,29 11.02 E II b) 0) 9,72 11.01 D O 9,66 1 1.02 E lie) C) 11,50 11.01 E I ( 1 ) 11,50 11.02 E II d) 1 O  11.01 E II C) 6,50 11.02 E II d) 2 O 9,67 11.01 F (')  11.02 F I O 11,01 11.01 G 0) 5,48 11.02 F II 0) 9,72 11.02 All C) 9,72 11.02 Fill O 10,29 11.02 A III 0) 10,29 11.02 F IV (') 9,66 11.02 A IV C) 9,66 11.02 FV (') 11,50 11.02 A V a) 1 0) 11,50 11.02 F VI C)  11.02 A V a) 2 O 11,50 11.02 F VII O 5,48 11.02 A Vb) C) 6,51 11.02 G I 4,59 11.02 A VI (')  11.02 G II 4,79 11.02 A VII O 5,48 11.04 C I 5,83 11.02 B I a) 1 (') 9,14 11.04 C II a) 10,40 11.02 B I a) 2 aa) 5,47 11.04 C II b) 10,40 11.02 Bla) 2bb) (') 9,66 11.07 A I a) 10,89 11.02 B lb) 1 O 9,14 11.07 Alb) 8,13 11.02 B I b) 2 O 9,66 11.07 Alia) 10,17 1 1.02 B II a) (*) 8,13 11.07 All b) 7,60 11.02 B II b) (') 7,18 11.07 B 8,86 1 1.02 B lie) C) 10,22 11.08 A I 10,28 11.02 B II d) O 8,59 11.08 All  11.02 C I C) 9,79Ã  11.08 A III 13,45 11.02 C II 0) 8,64 11.08 A IV 10,28 11.02 C III (') 14,29 11.08 A V 5,14 11.02 C IV O 8,58 11.09 24,46 11.02 CVC) 10,22 17.02 B II a) C) 13,41 11.02 C VI C) 8,59 17.02 B II b) O 10,28 11.02 D I C) 6,24 17.02 F II a) 14,05 11.02 D II (') 5,51 17.02 F II b) 9,77 11.02 D III O 5,83 21.07 F II 10,28 11.02 D IV (') 5,47 23.02 A I a) 2,55 11.02 DV (') 6,51 23.02 A I b) 5,47 11.02 D VI O 5,48 23.02 A II a) 2,55 11.02 EI a) 1 (') 5,83 23.02 A II b) 5,47 11.02 E I a) 2 (&gt;) 5,47 23.03 A I 12,77 11.02 E lb) 1 0) 11,43 I (') For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 1 1 .02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight ;  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1,6 % for rice, 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02 . (2) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I is subject to the same levy as products falling within subheading 17.02 Fi II . No L 174/ 14 Official Journal of the European Communities 1 . 7 . 84 ANNEX lid) (ECU/tonne) Amount to be added CCT heading No Nomenclature in simplified wording to the levies prefixed from 5 to 30 June 1984 Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 968/68 , containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II , or milk products (falling within heading Nos 04.01 , 04.02, 04.03 , 04.04, and subheadings 17.02 A and 21.07 F I) containing starch, glucose or glucose syrup : Containing no starch or containing 10 % or less by weight of starch : 23.07 B I a) 1  Containing no milk products or containing less than 10 % by weight of such products 1,02 23.07 B I a) 2  Containing 10 % or more but less than 50 % by weight of milk products 1 ,02 Containing more than 10 % but not more than 30 % by weight of starch : 23.07 B I b) I  Containing no milk products or containing less than 10 % by weight of such products 3,19 23.07 B I b) 2  Containing 10 % or more but less than 50 % by weight of milk products 3,19 Containing more than 30 % by weight of starch : 23.07 B I c) 1  Containing no milk products or containing less than 10 % by weight of such products 6,39 23.07 B I c) 2  Containing 10 % or more but less than 50 % by weight of milk products 6,39